Citation Nr: 1516116	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  13-11 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1973 to April 1975, and from July 1977 to August 1977.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran initially requested a hearing before the Board in the March 2013 Substantive Appeal.  In July 2013, he clarified that he desired a videoconference hearing before the Board.  In December 2013, the RO notified the Veteran that his requested videoconference Board hearing had been scheduled for February 2014; however, he subsequently failed to appear for the scheduled hearing.  Additionally, neither the Veteran nor his representative requested postponement of the hearing, they have not shown good cause for his failure to appear, and they have not submitted a motion for a new hearing date.  As a result, the Veteran's hearing request has been deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).  

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma (loud noise) during service.

2.  Symptoms of bilateral hearing loss were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

4.  The Veteran's bilateral sensorineural hearing loss first manifested many years after service separation and is not causally related to active service, including noise exposure during service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO provided the required notice regarding the Veteran's service connection claim within a June 2012 notice letter.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records and private treatment records, and associated all such records with the claims file.  The Veteran was afforded a VA audiology examination in September 2012.  As discussed further in the Remand section below, the VA examination has been found inadequate as to the Veteran's claim of entitlement to service connection for tinnitus; however, the examination is adequate to adjudicate the Veteran's hearing loss claim.  Here, the fact that one part of a medical opinion may be inadequate (or arguably "insufficient") does not render the entire opinion "void," particularly dealing with complex medical causation issues, if that part of the medical opinion has actual validity (based on a review of the evidence).  The VA examiner reviewed the claims file, obtained a history from the Veteran, and offered a detailed rationale for the opinion rendered regarding the Veteran's diagnosed bilateral hearing loss.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of service connection for bilateral hearing loss has been met. 38 C.F.R. § 3.159(c)(4).

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim and, therefore, appellate review may proceed without prejudice to the Veteran.  

II.  Service Connection - Bilateral Hearing Loss

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including sensorineural hearing loss (as an organic disease of the nervous system), service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2014).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  Id.  

The absence of in-service evidence of a hearing loss disability during service is not fatal to the Veteran's service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In this case, the Veteran claims entitlement to service connection for bilateral hearing loss due to active service.  Specifically, the Veteran contends that he sustained acoustic trauma from firing weapons and from missile noise.  See November 2012 Notice of Disagreement.

Having considered all the evidence of record, lay and medical, the Board first finds that the Veteran has a bilateral hearing loss disability that meets the VA regulatory criteria under 38 C.F.R. § 3.385.  At the VA audiology examination, pure tone thresholds, in decibels, were recorded as follows: 35, 30, 35, 40, and 50 for the right ear and 40, 35, 40, 45, and 50 for the left ear at 500, 1000, 2000, 3000 and 4000 Hz.  The speech recognition score with the Maryland CNC Test was 96 percent in the right ear and 92 percent in the left ear.  There is no indication that the audiometric results are unreliable or otherwise inadequate.  The VA audiologist indicated sensorineural hearing loss, bilaterally.

The Board next finds that the Veteran was exposed to loud noises (i.e., sustained acoustic trauma) during service.  The Veteran asserted that he sustained acoustic trauma from firing weapons and from missile noise.  The Form DD 214 reveals that the Veteran's military occupational specialty was Missile Systems Analyst Specialist (equivalent to the civilian occupation of electronic mechanic).  As such, the Veteran's contentions are consistent with the nature of his service; accordingly, noise exposure during service (acoustic trauma) is recognized by VA.  See 38 U.S.C.A. § 1154(a).

The evidence does not demonstrate chronic symptoms of hearing loss during service.  The Veteran's service treatment records are negative for complaints, treatment, or diagnosis of hearing loss.  An audiologic examination conducted at service enlistment in February 1973 documents a normal clinical evaluation of the Veterans ears and puretone testing results, which do not qualify as a hearing loss disability as defined by VA regulation.  A January 1974 treatment record documents that the Veteran was seen for an earache and treated with a bilateral ear wash.  An audiologic examination at service discharge in April 1975 also documents a normal clinical evaluation of the Veterans ears and puretone testing results, which do not qualify as a hearing loss disability as defined by VA regulation.  Moreover, the Veteran denied hearing loss or ear problems in reports of medical history at service enlistment and discharge.  

Additionally, service treatment records document that the Veteran also denied hearing loss or ear problems in reports of medical history obtained in January 1976, September 1977, and February 1978.  Finally, an audiologic examination conducted in September 1977 also documents a normal clinical evaluation of the Veteran's ears and puretone testing results, which do not qualify as a hearing loss disability as defined by VA regulation.  As such, the Board finds that symptoms of bilateral hearing loss were not chronic in service.

The Board acknowledges the Veteran's contention that he had hearing loss prior to service discharge, but failed to report it for fear of receiving an early discharge.  As noted above, the Veteran had many opportunities to report hearing loss symptoms and service treatment records indicate that the Veteran sought treatment, in service, for other conditions and problems he was experiencing at that time.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

The Board further finds that bilateral hearing loss did not manifest to a compensable degree within one year of service separation and symptoms of bilateral hearing loss were not continuous since service separation.  The Veteran was not diagnosed with bilateral hearing loss until the September 2012 VA examination report, over three decades after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  There is also no evidence that bilateral hearing loss manifested within one year of service separation.

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)).  Here, however, subsequent to service discharge, private treatment records obtained in the context of an unrelated claim document a November 2008 review of systems wherein the Veteran's hearing was noted to be "grossly normal."  The first documentation of hearing loss is contained within a January 2009 application for pension benefits.  In the application, the Veteran explicitly indicated that the disability began in January 2007, decades after service separation.  

The Veteran also filed another claim for service connection, but did not mention hearing loss symptoms at any time prior to the March 2012 claim (with the exception of the January 2009 pension claim).  For example, in October 2011 (just a few months prior to the March 2012 claim for service connection for hearing loss), the Veteran filed a service connection claim for heart conditions, kidney failure, and removal of the spleen.  The Veteran did not report hearing loss at that time.  This is further evidence indicating that there was no pertinent bilateral hearing loss symptomatology at that time. 

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding another claim, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a hearing loss disorder may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain bilateral hearing loss in service, and a lack of symptomatology at the time he filed the other claim just a few months prior.  For these reasons, the Board finds that symptoms relating to bilateral hearing loss were not continuous since service separation.

The Board next finds that the Veteran's bilateral hearing loss is not etiologically related to service.  Following the Veteran's March 2012 claim, he was afforded a VA audiologic examination in September 2012.  The VA examiner reviewed the Veteran's claims file and obtained a history from the Veteran.  Specifically, the Veteran reported that his in-service specialty was a missile systems analyst.  He reported that he fired weapons and did not use any hearing protection.  Regarding the onset of his hearing loss symptoms, the Veteran reported hearing loss for approximately ten to fifteen years, which seemed sudden at first and gradually got worse.  

The VA examiner opined that the Veteran's bilateral hearing loss was not as likely as not caused by, or a result of, an event during active service.  She noted the Veteran's report of bilateral hearing loss with onset ten to fifteen years prior, with no isolated precipitating event, which is more than one year after separation from service.  Indeed, the Board notes that even assuming, arguendo, that the Veteran's report of onset of bilateral hearing loss is credible, this would place the onset of bilateral hearing loss in approximately 1997, years after service discharge.  The VA examiner also noted that service treatment records do not document a significant threshold shift in hearing acuity.  Finally, she cited a 2005 Institute of Medicine hearing loss study and stated that, although the September 2012 VA examination results were suggestive of a noise-induced etiology, there was no scientific basis for the delayed onset of noise-induced hearing loss.  

The Board finds that the September 2012 VA medical opinion regarding direct service connection to be probative as to the issue currently on appeal.  The September 2012 VA examiner's opinion, that the Veteran's bilateral hearing loss was not as likely as not caused by or a result of an event during active service, was well-supported by reasoning and reference to medical literature, and was based on review of the relevant medical history, physical examination, and the history provided by the Veteran.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

Regarding the Veteran's lay statements, the Board acknowledges that he is competent to report observable symptoms, such as hearing difficulty.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran is not competent to diagnose hearing loss according to VA regulations, to include whether it was manifested to a compensable degree during active service or within the year subsequent to service discharge.  In certain unique instances, lay testimony may be competent to establish medical diagnosis or etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, the diagnosis of a hearing disability for VA purposes is based on objective audiometric testing and is not simply determined based on mere personal observation by a layperson.  38 C.F.R. § 3.385.  Thus, the question of whether the Veteran had a bilateral hearing disability for VA purposes does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in the field of audiology, including audiometric testing.  Likewise, the question of whether the Veteran's currently diagnosed bilateral hearing loss disability is related to his active service is a complex question which requires medical expertise that the Veteran does not possess.  See Jandreau, 492 F.3d at 1376-77.  Therefore, to the extent that his statements assert an etiological relationship between his current bilateral hearing loss and active service, such statements are afforded little probative value.  

For the reasons discussed above, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current bilateral hearing loss and active duty service, including no credible evidence of chronic symptoms of hearing loss in service, of bilateral hearing loss to a compensable degree within one year of service separation, or continuity of symptomatology of hearing loss since service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss on a direct basis, including presumptively as a chronic disease for sensorineural hearing loss, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

With respect to the Veteran's claim of entitlement to service connection for tinnitus, the Board finds that additional development is required.  Specifically, he must be afforded an adequate VA examination regarding the claim.  

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.  

Notably, the Veteran did not report tinnitus at the September 2012 VA examination.  Therefore, the VA examiner found that there was no pathology to render a diagnosis of tinnitus or to comment upon etiology.  

The Board is aware that tinnitus is a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Veteran is thus competent to report that he experiences intermittent tinnitus.  See Layno, 6 Vet. App. at 470.  Additionally, the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Therefore, the fact that the Veteran did not report current tinnitus at the September 2012 VA examination is not necessarily fatal to his claim.  Indeed, he specifically reported tinnitus within the March 2012 claim for service connection and later in the July 2013 VA Form 9 Substantive Appeal regarding the tinnitus claim.  The September 2012 VA examination report failed to address these competent reports of tinnitus during the pendency of the Veteran's claim.  Accordingly, an adequate addendum opinion must be obtained upon remand.  

Accordingly, the issue of service connection for tinnitus is REMANDED for the following actions:

1. If possible, return the claims file to the September 2012 VA examiner for an addendum opinion addressing the Veteran's competent reports of tinnitus during the pendency of his claim.  If the September 2012 VA examiner is unavailable, an equally qualified examiner may be substituted.  In any event, the VA examiner must review the entire claims file and document such review within the resulting examination report.  

Specifically, the VA examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's tinnitus was incurred in or is otherwise related to service, to include noise exposure therein.  Any opinion should be accompanied by a clear rationale based on the evidence of record.  

In rendering the requested opinion, the VA examiner should assume, as fact, that the Veteran has symptoms of tinnitus.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. After the above, review the resulting examination report to ensure its adequacy and conduct any other necessary development.  Thereafter, readjudicate the Veteran's claim of entitlement to service connection for tinnitus.  If any benefit sought on appeal remains denied, provide him and his representative with a Supplemental Statement of the Case and allow an appropriate opportunity to respond.  Thereafter, return the matter to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L.M. YASUI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


